DETAILED ACTION
This action is in response to the application filed on 7/23/2021.
Claims 1-14 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 at lines 2- 3 “the unmanned vehicles” lacks proper antecedent basis. Claim 14 at line 4 has the same issue.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Patent 1,0447,483 B1) in view of Caushi et al (US Patent Application 2018/0024826 A1).
As to claim 1, Su teaches an unmanned vehicle (e.g. vehicle 138, see col.6 lines 6-11: Vehicles can include automobiles, cars, motorcycles, scooters, passenger vehicles, passenger or commercial trucks, and other vehicles such as sea or air transport vehicles, planes, helicopters, submarines, boats, or drones) software and firmware updating method (see Fig.3 and associated text), comprising: 
obtaining a geographical location of an unmanned vehicle (see e.g. col.7 lines 34-41: The geographic regions data structure 122 can include information about which geographic regions are authorized for receiving a firmware update. The geographic regions data structure 122 can include historical information about successful or unsuccessful firmware update file transfers. Geographic regions can include geographic locations of a vehicle 138 when the vehicle 138 requested a firmware update or downloaded the firmware update file), 
determining that a software and a firmware of the unmanned vehicle need to be updated (see col.8  lines 62-65: The firmware 154 can refer to or include a software program or metadata associated with firmware run or executed by a component of the vehicle 138, such as a control unit 156 and col.12 lines 32-41: the vehicle interface system 140 can determine to initiate a session with the data processing system 102 to check whether a firmware update is available for one or more digital hardware component 156 of the vehicle 138; The data processing system 102 can determine to perform the firmware update responsive to detecting or determining that a new firmware update is available for the vehicle 138),
obtaining a new program version for updating the software and the firmware of the unmanned vehicle (see e.g. col.13 lines 26-38: The firmware controller component 108 can select the firmware update file to provide based on the version of the digital hardware component 156 or version of the firmware being run by the digital hardware component 156, based on compatibility information with other components or digital hardware components 156 or the vehicle interface system 140. The firmware controller component 108 can select the firmware update file based on geographic information of the vehicle 138, such as the geographic region for which the vehicle 138 is configured, or the location of the vehicle 138 itself),
updating the software and the firmware of the unmanned vehicle according to the new program version (see e.g. col.15 lines 61-65 : The vehicle interface component 110 can store the generated hash value in the vehicle data repository 148 (e.g., in the firmware data structure 154) for further processing to perform the secure firmware update on the vehicle and col.16 lines 55-62: If the verification component 142 determines that the first and second hash values match, then the verification component 142 can determine that the firmware data file received from the data processing system 102 is the same as the firmware update file transmitted by the data processing system 102 (e.g., not altered) and authorize the firmware update file to be installed or flashed to the digital hardware component 156).

Su does not specifically teach obtaining a specific field type corresponding to the geographical location or obtaining the new program version for updating the software and the firmware of the unmanned vehicle based on the specific field type.

In an analogous art of updating software/firmware, however, Caushi teaches obtaining a specific field type corresponding to the geographical location (e.g. region, see e.g. [0029] -The computing platform 104 may be further configured to query for a stored region identifier 228. The stored region identifier 228 may be an alpha-numeric identifier of a region 210 where the vehicle 102 was manufactured, assembled, or tested or, instead, a region 210 intended for distribution of the vehicle 102 to a customer and [0042] -  the computing platform 104 identifies which region 210 corresponds to the current location of the vehicle 102. In an example, the computing platform 104 may reference a listing of region identifiers stored in the memory 108 and linked to a plurality of geographic coordinates identifying the boundaries of the regions 210) and obtaining a new program version for updating the software and the firmware of the unmanned vehicle based on the specific field type (see e.g. [0047] - Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102 and [0048] - In response to identifying the regional software delivery network 204, the IVSU 202 determines the software updates 220 and creates the instructions 216 at time index (D) and [0049] - the binaries may include new versions of files to be installed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.

As to claim 2, Su teaches the unmanned vehicle (see col.6 lines 6-10) and the step of determining that the software and the firmware of the unmanned vehicle need to be updated (see col.8  lines 62-65), but does not specifically teach reading a current specific field type of a program version of the software and the firmware of the unmanned vehicle; and determining that the software and the firmware of the unmanned vehicle need to be updated in response to the current specific field type being different from the specific field type.
In an analogous art, however Caushi teaches reading a current specific field type of a program version of the software and the firmware of a vehicle and determining that the software and the firmware of the vehicle need to be updated in response to the current specific field type being different from the specific field type (see e.g. [0047] - the IVSU 202 determines the region 210 associated with the vehicle 102 based on the current region identifier 230 maintained in the data store in association with an identifier of the vehicle 102. Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102 and [0049] - the IVSU 202 may further review the current controller configuration and current version of the computing platform 104, and identify software update 220 binaries that should be installed on the vehicle 102 to perform the identified updates).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.

As to claim 3, Su also teaches the unmanned vehicle software and firmware updating method according to claim 1, further comprising initiating an update program, comprising: performing the update program by the unmanned vehicle in response to the unmanned vehicle receiving a new program update command (See e.g. col.5 lines 24-28: The data processing system can execute or include an update service or one or more components configured to perform the update service;  The data processing system can generate a session identifier (“ID”) for this transaction).

As to claim 4, Caushi further teaches reporting an update result by the unmanned vehicle to an unmanned vehicle management system (see [0066]-  the computing platform 104 may send a message to the IVSU 202 to alert the IVSU 202 of success or failure of installation of the software updates 220).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.

As to claim 5, Caushi further teaches generating the new program update command by an unmanned vehicle management system in response to the new program version released by an update server (see [0050]- The IVSU 202 sends the instructions 216 to the vehicle 102; Once received, the computing platform 104 may be configured to install the software updates 220 indicated by the instructions 216 and [0052] - As the software updates 220 may be made available from the web server 218 via HTTPS, the computing platform 104 may be able to download the software updates 220 using resume functionality available for downloads from web servers 218).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.

As to claim 6, Caushi further teaches wherein the step of obtaining the specific field type corresponding to the geographical location comprises: providing the geographical location of the unmanned vehicle to an update server (e.g. in-vehicle software update server), to allow the update server to find out the specific field type corresponding to the geographical location (See [0035]- A region receiver 222 of the IVSU 202 may be configured to receive a message from the vehicle 102 identifying the vehicle 102 (e.g., by VIN) and indicating the current region identifier 230 of the vehicle 102. This may accordingly allow the IVSU 202 to be informed of the region 210 in which the vehicle 102 is now located. The region receiver 222 may be configured to associate the received current region identifier 230 with information identifying the specific vehicle 102, e.g., VIN, for use in processing update requests from the vehicle 102. For instance, responsive to an update request, the region receiver 222 may be configured to identify the current region identifier 230 corresponding to the VIN of the vehicle 102 sending the request, such as the current region identifier 230 received from the same vehicle 102 during a prior data exchange).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.


As to claim 7, Caushi further teaches wherein the step of obtaining the new program version for updating the software and the firmware of the unmanned vehicle based on the specific field type comprises: downloading the new program version corresponding to the specific field type from an update server (See [0066] - Responsive to the receipt of the instructions 216, the vehicle 102 may download the software updates 220 specified by the instructions 216, such as, by downloading the software updates 220 from the web server 218 of the regional software delivery network 204 network locations specified by the instructions 216).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.

As to claim 8, Caushi further teaches wherein the specific field type comprises at least one of a [forest, an ocean, a city, a road,] a village (e.g. province), [and a mountain](see [0029] - The region 210 may thus be a geographic region associated with the vehicle 102 and may correspond to political boundaries, international, national, or local borders designating sovereign territories, provinces, principalities, or other settlement types).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.

As to claim 12, Su teaches an unmanned vehicle (e.g. vehicle 138, see col.6 lines 6-10: Vehicles can include automobiles, cars, motorcycles, scooters, passenger vehicles, passenger or commercial trucks, and other vehicles such as sea or air transport vehicles, planes, helicopters, submarines, boats, or drones) comprising a positioning circuit and a processor (See e.g. col. 23 lines 17-30: the computing system 600 can also include one or more processors 610 or processing circuits coupled to the bus for processing information. The computing system 600 also includes at least one main memory 615; The main memory 615 can also be used for storing position information, vehicle information, command instructions, vehicle status information, environmental information within or external to the vehicle, road status or road condition information, or other information during execution of instructions by the processor 610), wherein the processor is coupled to the positioning circuit and is configured to:
control the positioning circuit to obtain a geographical location of an unmanned vehicle (see e.g. col.7 lines 34-41: The geographic regions data structure 122 can include information about which geographic regions are authorized for receiving a firmware update. The geographic regions data structure 122 can include historical information about successful or unsuccessful firmware update file transfers. Geographic regions can include geographic locations of a vehicle 138 when the vehicle 138 requested a firmware update or downloaded the firmware update file), 
determine that a software and a firmware of the unmanned vehicle need to be updated (see col.8  lines 62-65: The firmware 154 can refer to or include a software program or metadata associated with firmware run or executed by a component of the vehicle 138, such as a control unit 156 and col.12 lines 32-41: the vehicle interface system 140 can determine to initiate a session with the data processing system 102 to check whether a firmware update is available for one or more digital hardware component 156 of the vehicle 138; The data processing system 102 can determine to perform the firmware update responsive to detecting or determining that a new firmware update is available for the vehicle 138),
obtain a new program version for updating the software and the firmware of the unmanned vehicle (see e.g. col.13 lines 26-38: The firmware controller component 108 can select the firmware update file to provide based on the version of the digital hardware component 156 or version of the firmware being run by the digital hardware component 156, based on compatibility information with other components or digital hardware components 156 or the vehicle interface system 140. The firmware controller component 108 can select the firmware update file based on geographic information of the vehicle 138, such as the geographic region for which the vehicle 138 is configured, or the location of the vehicle 138 itself),
update the software and the firmware of the unmanned vehicle according to the new program version (see e.g. col.15 lines 61-65 : The vehicle interface component 110 can store the generated hash value in the vehicle data repository 148 (e.g., in the firmware data structure 154) for further processing to perform the secure firmware update on the vehicle and col.16 lines 55-62: If the verification component 142 determines that the first and second hash values match, then the verification component 142 can determine that the firmware data file received from the data processing system 102 is the same as the firmware update file transmitted by the data processing system 102 (e.g., not altered) and authorize the firmware update file to be installed or flashed to the digital hardware component 156).

Su does not specifically teach obtain a specific field type corresponding to the geographical location or obtain the new program version for updating the software and the firmware of the unmanned vehicle based on the specific field type.

In an analogous art of updating software/firmware, however, Caushi teaches obtaining a specific field type corresponding to the geographical location (e.g. region, see e.g. [0029] -The computing platform 104 may be further configured to query for a stored region identifier 228. The stored region identifier 228 may be an alpha-numeric identifier of a region 210 where the vehicle 102 was manufactured, assembled, or tested or, instead, a region 210 intended for distribution of the vehicle 102 to a customer and [0042] -  the computing platform 104 identifies which region 210 corresponds to the current location of the vehicle 102. In an example, the computing platform 104 may reference a listing of region identifiers stored in the memory 108 and linked to a plurality of geographic coordinates identifying the boundaries of the regions 210) and obtaining a new program version for updating the software and the firmware of the unmanned vehicle based on the specific field type (see e.g. [0047] - Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102 and [0048] - In response to identifying the regional software delivery network 204, the IVSU 202 determines the software updates 220 and creates the instructions 216 at time index (D) and [0049] - the binaries may include new versions of files to be installed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.

As to claim 13, Su teaches an unmanned vehicle software and firmware updating system, (See Fig.1 and associated text) comprising an update server (see Fig.1. 102 and associated text), an unmanned vehicle management system (See Fig.1, 140 and associated text), and at least one of the unmanned vehicles (See Fig.1, 138 and associated text), wherein the update server is configured to release a new program version (see col.12 lines 32-41: the vehicle interface system 140 can determine to initiate a session with the data processing system 102 to check whether a firmware update is available for one or more digital hardware component 156 of the vehicle 138; The data processing system 102 can determine to perform the firmware update responsive to detecting or determining that a new firmware update is available for the vehicle 138),
 the unmanned vehicle management system is configured to send a new program update command in response to the new program version released by the update server  (See e.g. col.5 lines 24-28: The data processing system can execute or include an update service or one or more components configured to perform the update service;  The data processing system can generate a session identifier (“ID”) for this transaction), and each of the unmanned vehicles comprises a positioning circuit and a processor, wherein the positioning circuit provides a geographical location (See e.g. col. 23 lines 17-30: the computing system 600 can also include one or more processors 610 or processing circuits coupled to the bus for processing information. The computing system 600 also includes at least one main memory 615; The main memory 615 can also be used for storing position information, vehicle information, command instructions, vehicle status information, environmental information within or external to the vehicle, road status or road condition information, or other information during execution of instructions by the processor 610), and the processor, coupled to the positioning circuit, is configured to receive the new program update command (See e.g. col.5 lines 24-28: The data processing system can execute or include an update service or one or more components configured to perform the update service;  The data processing system can generate a session identifier (“ID”) for this transaction), and in response to the new program update command, enable the unmanned vehicle to perform an update program to obtain the geographical location of the unmanned vehicle (see e.g. col.7 lines 34-41: The geographic regions data structure 122 can include information about which geographic regions are authorized for receiving a firmware update. The geographic regions data structure 122 can include historical information about successful or unsuccessful firmware update file transfers. Geographic regions can include geographic locations of a vehicle 138 when the vehicle 138 requested a firmware update or downloaded the firmware update file)  and update the software and the firmware of the unmanned vehicle according to the new program version (see e.g. col.15 lines 61-65 : The vehicle interface component 110 can store the generated hash value in the vehicle data repository 148 (e.g., in the firmware data structure 154) for further processing to perform the secure firmware update on the vehicle and col.16 lines 55-62: If the verification component 142 determines that the first and second hash values match, then the verification component 142 can determine that the firmware data file received from the data processing system 102 is the same as the firmware update file transmitted by the data processing system 102 (e.g., not altered) and authorize the firmware update file to be installed or flashed to the digital hardware component 156).
Su does not specifically teach obtain a specific field type corresponding to the geographical location or obtain the new program version for updating the software and the firmware of the unmanned vehicle based on the specific field type.

In an analogous art of updating software/firmware, however, Caushi teaches obtain a specific field type corresponding to the geographical location (e.g. region, see e.g. [0029] -The computing platform 104 may be further configured to query for a stored region identifier 228. The stored region identifier 228 may be an alpha-numeric identifier of a region 210 where the vehicle 102 was manufactured, assembled, or tested or, instead, a region 210 intended for distribution of the vehicle 102 to a customer and [0042] -  the computing platform 104 identifies which region 210 corresponds to the current location of the vehicle 102. In an example, the computing platform 104 may reference a listing of region identifiers stored in the memory 108 and linked to a plurality of geographic coordinates identifying the boundaries of the regions 210) and obtain a new program version for updating the software and the firmware of the unmanned vehicle based on the specific field type (see e.g. [0047] - Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102 and [0048] - In response to identifying the regional software delivery network 204, the IVSU 202 determines the software updates 220 and creates the instructions 216 at time index (D) and [0049] - the binaries may include new versions of files to be installed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.

As to claim 14, Su teaches an unmanned vehicle software and firmware updating system (See Fig.1 and associated text), comprising an update server (see Fig.1. 102 and associated text) and at least one unmanned vehicle (See Fig.1, 138 and associated text), wherein the update server is configured to provide a new program version (see col.12 lines 32-41: the vehicle interface system 140 can determine to initiate a session with the data processing system 102 to check whether a firmware update is available for one or more digital hardware component 156 of the vehicle 138; The data processing system 102 can determine to perform the firmware update responsive to detecting or determining that a new firmware update is available for the vehicle 138); and each of the unmanned vehicles comprises a positioning circuit and a processor, wherein 25the positioning circuit provides a geographical location (See e.g. col. 23 lines 17-30: the computing system 600 can also include one or more processors 610 or processing circuits coupled to the bus for processing information. The computing system 600 also includes at least one main memory 615; The main memory 615 can also be used for storing position information, vehicle information, command instructions, vehicle status information, environmental information within or external to the vehicle, road status or road condition information, or other information during execution of instructions by the processor 610)and the processor, coupled to the positioning circuit, is configured to21File: 090976usf obtain the geographical location of the unmanned vehicle (see e.g. col.7 lines 34-41: The geographic regions data structure 122 can include information about which geographic regions are authorized for receiving a firmware update. The geographic regions data structure 122 can include historical information about successful or unsuccessful firmware update file transfers. Geographic regions can include geographic locations of a vehicle 138 when the vehicle 138 requested a firmware update or downloaded the firmware update file),determine that the software and the firmware of the unmanned vehicle need to be updated (see col.8  lines 62-65: The firmware 154 can refer to or include a software program or metadata associated with firmware run or executed by a component of the vehicle 138, such as a control unit 156 and col.12 lines 32-41: the vehicle interface system 140 can determine to initiate a session with the data processing system 102 to check whether a firmware update is available for one or more digital hardware component 156 of the vehicle 138; The data processing system 102 can determine to perform the firmware update responsive to detecting or determining that a new firmware update is available for the vehicle 138), obtain the new program version for updating the software and the firmware of the unmanned vehicle from the update server in response to the software and the firmware of the unmanned vehicle being in need of updating(see e.g. col.13 lines 26-38: The firmware controller component 108 can select the firmware update file to provide based on the version of the digital hardware component 156 or version of the firmware being run by the digital hardware component 156, based on compatibility information with other components or digital hardware components 156 or the vehicle interface system 140. The firmware controller component 108 can select the firmware update file based on geographic information of the vehicle 138, such as the geographic region for which the vehicle 138 is configured, or the location of the vehicle 138 itself),
 and update the software and the firmware of the unmanned vehicle according to the new program version (see e.g. col.15 lines 61-65 : The vehicle interface component 110 can store the generated hash value in the vehicle data repository 148 (e.g., in the firmware data structure 154) for further processing to perform the secure firmware update on the vehicle and col.16 lines 55-62: If the verification component 142 determines that the first and second hash values match, then the verification component 142 can determine that the firmware data file received from the data processing system 102 is the same as the firmware update file transmitted by the data processing system 102 (e.g., not altered) and authorize the firmware update file to be installed or flashed to the digital hardware component 156).

Su does not specifically teach obtain a specific field type corresponding to the geographical location, read a current specific field type of a program version of a software and a firmware of the unmanned vehicle, 5determine that the software and the firmware need to be updated in response to the current specific field type being different from the specific field type, or obtain the new program version based on the specific field type.

In an analogous art of updating software/firmware, however, Caushi teaches obtain a specific field type corresponding to the geographical location (e.g. region, see e.g. [0029] -The computing platform 104 may be further configured to query for a stored region identifier 228. The stored region identifier 228 may be an alpha-numeric identifier of a region 210 where the vehicle 102 was manufactured, assembled, or tested or, instead, a region 210 intended for distribution of the vehicle 102 to a customer and [0042] -  the computing platform 104 identifies which region 210 corresponds to the current location of the vehicle 102. In an example, the computing platform 104 may reference a listing of region identifiers stored in the memory 108 and linked to a plurality of geographic coordinates identifying the boundaries of the regions 210), read a current specific field type of a program version of a software and a firmware of a vehicle (See [0030] - using information identifying the specific vehicle 102, the computing platform 104 may send the IVSU 202 the interrogator log 212 that includes information identifying the specific vehicle 102 and information related to a current software version of the controllers of the vehicle 102; The IVSU 202 may further maintain a data store of the stored region identifier 228 defining the previously-determined region 210 associated with the vehicle 102), determine that the software and the firmware need to be updated in response to the current specific field type being different from the specific field type (See e.g. [0037] - to identify the software updates 220, the instruction creator 224 may be configured to compare the current software versions of controllers indicated in the interrogator log 212 received from the vehicle 102 with the latest version of the software compatible with the computing platform 104), 
obtain the new program version for updating the software and the firmware of the unmanned vehicle from the update server based on the specific field type (see e.g. [0047] - Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102 and [0048] - In response to identifying the regional software delivery network 204, the IVSU 202 determines the software updates 220 and creates the instructions 216 at time index (D) and [0049] - the binaries may include new versions of files to be installed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su to incorporate/implement the limitations as taught by Caushi in order to provide a more efficient method/system of providing over the air software updates to a vehicle.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Caushi, as applied to claim 1 above, and further in view of Kosuru et al. (US Patent Application Publication 2012/0110150 A1).
As to claim 9, Su in view of Caushi teaches the unmanned vehicle (see Su: col.6 lines 6-10),  but does not specifically teach before the step of updating the software and the firmware of the unmanned vehicle according to the new program version, the method for updating the software and the firmware of the unmanned vehicle further comprising determining whether a health status of the unmanned vehicle is suitable for updating; updating the software and the firmware of the unmanned vehicle according to the new program version in response to the health status of the unmanned vehicle being determined to be suitable for updating; and not updating the software and the firmware of the unmanned vehicle in response to the health status of the unmanned vehicle being determined to be unsuitable for updating.
In an analogous art of updating software, however, Kosuru teaches before the step of updating the software and the firmware of the vehicle according to the new program version, the method for updating the software and the firmware of the vehicle (e.g. user equipment 101) further comprising determining whether a health status of the vehicle is suitable for updating, updating the software and the firmware of the vehicle according to the new program version in response to the health status of the vehicle being determined to be suitable for updating and not updating the software and the firmware of the vehicle in response to the health status of the vehicle being determined to be unsuitable for updating (See [0034] - a cluster health check of the nodes 301 can be performed as a precursor to the upgrade and Fig.4. and associated text, e.g.  [0041]- The determination to upgrade a particular one of the nodes based on the status information can be based on whether the control logic 205 has access to the components of the particular node and/or based on a determination of whether the upgrade process of previously upgraded nodes of the cluster were successful. If the previous upgrades were successful and the health of the cluster and/or node to be upgraded is ok, the upgrade may continue at step 407. [0042]- if the status information indicates an issue (e.g., the cluster is not working, access to the node(s) is unavailable, one or more nodes of the cluster failed, etc.), the control logic 205 can determine to halt the upgrade process (step 409);  if there is an error, the control logic 205 may determine whether to revert the upgrade of one or more components, one or more previously upgraded components, or a combination based, at least in part, on the status information (step 411). For example, the determination to roll back the upgraded components can occur if there was a problem or if there was a problem that could not be remedied).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su in view of Caushi to incorporate/implement the limitations as taught by Kosuru in order to provide a more efficient method/system of updating software while reducing downtime.

As to claim 10, Su in view of Caushi teaches the unmanned vehicle (see Su: col.6 lines 6-10), but does not specifically teach wherein the step of determining whether the health status of the vehicle is suitable for updating comprises obtaining an error code of the vehicle and determining whether the error code indicates that the  vehicle has an error, determining the health status of the vehicle to be suitable for updating in response to the error code not indicating that the vehicle has an error, and determining the health status of the vehicle to be unsuitable for updating in response to the error code indicating that the vehicle has an error.
In an analogous art of updating software, however, Kosuru teaches wherein the step of determining whether the health status of the vehicle is suitable for updating comprises obtaining an error code of the vehicle and determining whether the error code indicates that the vehicle has an error, determining the health status of the vehicle to be suitable for updating in response to the error code not indicating that the vehicle has an error, and determining the health status of the vehicle to be unsuitable for updating in response to the error code indicating that the vehicle has an error (See Fig.3 and associated text, e.g. [0034] - Moreover, a cluster health check of the nodes 301 can be performed as a precursor to the upgrade. Utilizing this approach, before any upgrade is initiated, the status of nodes 301 can be determined to ensure that the management platform 111 has access to the nodes 301 and/or can communicate with the nodes 301 to perform the upgrade; once the upgrade is initiated, the management platform 111 detects a crash (e.g., an error in the upgrade process, an unrelated error in node 301e, etc.) in node 301e and [0035] - the detection of the crash at node 301e causes a halt to the sequential upgrade process. The updated nodes 301a-301d and/or the upgrading node 301e can then be rolled back to a previous version).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su in view of Caushi to incorporate/implement the limitations as taught by Kosuru in order to provide a more efficient method/system of updating software while reducing downtime.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Caushi, as applied to claim 1 above, and further in view of Liang et al (US Patent 10,479,528 B1).
As to claim 11, Su in view of Caushi teaches the unmanned vehicle (see Su: col.6 lines 6-10), but does not specifically teach before the step of updating the software and the firmware of the vehicle according to the new program version, the method for updating the software and the firmware of the vehicle further comprising controlling the vehicle to execute a landing operation.
In an analogous art of updating software, however, Liang teaches before the step of updating the software and the firmware of the vehicle according to the new program version, the method for updating the software and the firmware of the vehicle further comprising controlling the vehicle to execute a landing operation (See Col.7 lines 1-4: a drone is designed to only accept commands, programs or software/firmware updates from a secured connection from the parking pad while parked on the parking pad).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Su in view of Caushi to incorporate/implement the limitations as taught by Liang in order to provide a more efficient method of servicing  autonomous vehicles in a timely manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194